DETAILED ACTION

Claim Interpretation
Claim 1 as amended includes a pump configured to continuously feed the coating material. Consistent with the instant specification [0127] and [0129], this is interpreted as continuously feed during the coating process and not a continuously feed forever. That is it is the use of continuous is not interpreted to exclude the feed being turned off for periods of maintenance or other times the apparatus is not being used. Claims 2-11 and 13 depend from claim 1 and incorporate this interpretation by dependence from claim 1. Claim 12 depends from claim 1 and refers to the “continuously feed” also. This is interpreted in the same manner as the use of “continuously feed” in claim 1.
Claim 13 as amended recites a supply vat “fluidically coupled to the second pump”. The term “fluidically coupled” is interpreted as inclusive of fluid may flow from one structure (e.g. the supply vat) to the other (e.g. the second pump). This interpretation is consistent with the instant specification in which the second pump configured to circulate the coating material (limitation of claim 6 from which claim 13 depends) is pump 321 (Fig 3A) and the supply vat (325 in Fig 3A) is fluidically coupled to it by the fact fluid may flow from the supply vat via the first pump (329 Fig 3A) to the line 327 and unnumbered recirculation line (recirculation line including pump 321) and then to tank 322 to overflow collecting section 328 and then to pump 321 via a new portion of the unnumbered recirculation line (all Fig 3A). 
In claim 6, conduit system is interpreted as not invoking an interpretation under 35 USC 112(f) due to the inclusion of the structure conduit

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bristner (prev. presented US 2006/0036140) in view of Basol (prev. presented US 2007/0227633), Pierce (prev. presented US 2447531), and US Patent 5248249 of Yamamoto et al., hereinafter Yamamoto.
Regarding claim 1, Bristner teaches a system for manufacturing  a continuous analyte sensor (abstract) comprising: a reel to reel process to advance an elongated body [0174-0176]; an etching station [0188] (not laser ablation or grit blasting in addition to wet etching); and a cutter [0175] to cut into individual sensors. Bristner fails to teach explicitly that the reel-to-reel process includes at least one supply spool and at least one return spool, fails to teach a coating vessel and fails to teach a thickness measurement sensor, and fails to teach forming a meniscus and the conductive body passing through the meniscus. Addressing the same problem of reel to reel coating (abstract), Basol teaches that a reel to reel process includes a supply spool (20 Fig 2) and a return spool (21 Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Bristner to use the supply and return spools of Basol to complete the process because Bristner teaches reel-to-reel processing and Basol demonstrates reel-to-reel processing using a supply spool (reel) to a return spool (reel). Additionally it is noted that Bristner may be considered to teach an equivalent of the spools because of the reference of a reel-to-reel process which includes a reel to another reel. Basol teaches vessels for holding the coating in liquid form (131, 141, 151 Fig 4) and sensors for measuring the thickness of the coating (160, 170 Fig 4). It would 
Regarding claim 2, Basol further teaches a die configured to remove a portion of the material (132, 142 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the die of Basol because Basol teaches this for cleaning and controlling the coating [0030].
Regarding claim 3-5, the claims are directed to the contents or the article worked upon. These do not materially limit the apparatus. Further the apparatus of the combination is capable of working on an object with the claimed characteristics.
Regarding claim 6, the combination remains as applied to claim 1. Yamamoto further teaches a second pump (pump 20 Fig 4) connected to a conduit system (11 Fig 3 and 4) configured to circulate the coating material in liquid form (col 4, ln 60-67) to provide the overflow meniscus (col 4, ln 55-67, note it teaches positively controlling the liquid level). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this second pump because Yamamoto teaches this provides additional control of the liquid level and that this allows for continuous recirculation of the liquid.
Regarding claim 7 and 8, the limitations are directed to the contents and means of operating the apparatus. Further, the liquid has a viscosity and viscosity is a temperature dependent and concentration dependent variable. The apparatus is capable of being operated in a chosen temperature (including room temperature). Note the claim does not require a heating or cooling structure.
Regarding claim 9, Bristner teaches the process includes curing [0136]. Therefore, it would have been obvious to include a curing station to cure the coating after performing the dip coating because Bristner teachers curing after dip coating [0136].
Regarding claim 10, the combination remains as applied to claim 9 above. The ordered of the stations represents mere rearrangement of parts. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the thickness measuring station after the curing station to measure the thickness after curing was performed and the thickness was set (not subject to any changes by fluid flow).
Regarding claim 11, Pierce teaches sump 17 (Fig 1, 2, 5) as part of the overflowing configuration to collect the coating material flowing out of the vessel (col 3, ln 50-55). Also note Yamamoto has taught overflow weir 7 (Fig 3).
Regarding claim 12, in the combination as applied to claim 1 it would have been obvious to have the pump of Pierce configured to continuously feed at a set rate so that liquid would maintain an equilibrium flow for the continuous supply and overflow. Further, Yamamoto explicitly teaches the pump is operated at a set rate to continuously supply the liquid (col 4, ln 19-30) and maintain a constant overflow.
Regarding claim 13, the combination remains as applied to claim 1. Yamamoto teaches a supply vat (8 Fig 3 and 4) fluidically coupled to the second pump (liquid flows from vat 8 to pump 12 to tank 2 to pump 20 and then back to vat 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this supply vat because Yamamoto teaches that it allows for liquid in the tank to be replenished (col 4, ln 19-30).

Response to Arguments
Applicant's arguments filed 10/04/2021, hereinafter reply, have been fully considered but they are not persuasive. 
The arguments regarding Pierce and that the pump of Pierce is not taught as configured to continuously feed the coating material to generate the overflow to establish the meniscus are not persuasive because Pierce teaches the meniscus is generated by constantly supplying liquid to the tank and teaches the recirculation pump as the means for resupplying liquid to the tank. However because Pierce does not .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3608294 demonstrates a coating apparatus for coating a travelling film strip (abstract) including a pump (30 Fig 5) to supply liquid to a tank (24 Fig 5) with overflowing liquid and through which the substrate to be coated is passed (Fig 5, see substrate 32). US 3599600 teaches a web coating apparatus (abstract) including a pump (76 Fig 1) for supplying liquid collected from the coating tank (14 Fig 1) back to the coating tank and a pump (92 Fig 1) for supplying fresh coating solution to the recirculation line.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARGARET D KLUNK/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716